                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

CHRISTOPHER EUGENE BUCKNER,                            )
                                                       )
                               Plaintiff,              )
                                                       )       JUDGMENT IN A
                                                       )       CIVIL CASE
v.                                                     )       CASE NO. 5:19-CV-109-D
                                                       )
UNITED PARCEL SERVICE INC.,                            )
                                                       )
                               Defendant.              )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS UPS's motion to
dismiss [D.E. 26] and DISMISSES with prejudice Buckner's amended complaint [D.E. 16].




This Judgment Filed and Entered on December 11, 2019, and Copies To:
Christopher Eugene Buckner                             (Sent to 4732 Banview Ln Apex, NC 27539 via US
                                                       Mail)
David W. Long-Daniels                                  (via CM/ECF electronic notification)
Angela F. Ramson                                       (via CM/ECF electronic notification)
Eleanor A. Kolton                                      (via CM/ECF electronic notification)


DATE:                                                          PETER A. MOORE, JR., CLERK
December 11, 2019                                              (By) /s/ Nicole Sellers
                                                               Deputy Clerk
